DETAILED ACTION

Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for priority of U.S provisional application under 35 U.S.C. 119(e).






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because of the word “disclosed” and the phrase “For example”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff et al. (Hermes-A Versatile Personal Robotic Assistant, 2004).

As per claim 1, Bischoff et al., teaches a robotic entertainment system (see Figs. 1, 12 (a)-
    PNG
    media_image1.png
    809
    444
    media_image1.png
    Greyscale
(d), 13 (a)-(c), page 1760, second col. 5th, par., page 1761, 1st, par. and page 1775, second col. 2nd, par.) comprising: a booth (see page 1775 Figs. 13 (a)-(c), wherein the podium/platform design can be taken as booth by design choice) having a viewing station opposite an entertainment station (see page 1775 Fig. 13 (c), wherein the observers stood oppositely) and a housing enclosing the viewing station and the entertainment station (see page 1775 Fig. 13 (c), wherein the observers stood oppositely); a  robotic entertainer disposed within the entertainment station (see page 1775 Fig. 13 (c), wherein the observers stood oppositely), the robotic entertainer having a humanoid appearance (see page Figs. 1, 12 (a)-(d), 13 (a)-(c)) and comprising a plurality of actuators (see page 1763, col. 1, 1st, par. section D, col. 2, section III., and page 1769, fig. 6, for actuators, which can any of the type as mentioned above); and a computing system (see page 1762, Fig. 3) coupled to the plurality of actuators (see page 1763, col. 1, 1st, par. section D, col. 2, section III., and page 1769, fig. 6, for actuators, which can any of the type as mentioned above) and configured to control the actuators (see page 1763, col. 1, 1st, par. section D, col. 2, section III., and page 1769, fig. 6, for actuators, which can any of the type as mentioned above) so to move the robotic entertainer in accordance with a performance (see page 1772, second col., Fig. 8 and 3rd, par.).  Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Bischoff et al. into the intended end result, thereby improving the robotic entertainment booth as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 2, Bischoff et al., further comprising a divider positioned between the viewing station and the entertainment station (see page 1775 Fig. 13 (c), wherein the observers stood oppositely), the divider extending in a planar direction perpendicular to a viewing direction (see page 1775 Fig. 13 (c), meet the above limitation).  

As per claim 3, Bischoff et al., teaches wherein the divider is transparent (see page 1775 Fig. 13 (c), meet the above limitation).  

As per claim 4, Bischoff et al., further comprising a user interface (see page 1777, 1st, col., section VI) comprising one or more controls (see page 1762, Fig. 3 and page 1761, col., 2, second par.) for user interaction by a patron (see abs., and page 1760, 1st, col., third par.).  

As per claim 5, Bischoff et al., teaches wherein the user interface (see page 1777, 1st, col., section VI) system further comprises a payment terminal for receiving payment from a patron (see abs., and page 1760, 1st, col., third par.).  

As per claim 6, Bischoff et al., teaches wherein the user interface (see page 1777, 1st, col., section VI) system further comprises verbal interface (see page 1777, 1st, col., section VI) configured to received verbal command inputs (see page 1771, fig. 7, and page 1760, col. 2, 1st, par., particularly line 1) from patron (see abs., and page 1760, 1st, col., third par.), wherein the computing system (see page 1762, Fig. 3) is configured to control the robotic entertainer based on the verbal command inputs (see page 1771, fig. 7, and page 1760, col. 2, 1st, par., particularly line 1).  

As per claim 7, Bischoff et al., teaches wherein the computing system (see page 1762, Fig. 3) comprises: at least one memory storing instructions for controlling the robotic entertainer; and at least one processor configured to execute the instructions stored in the at least one memory to control the robotic entertainer (see Figs. 3 and 7, meet the above limitations).  

As per claim 8, Bischoff et al., teaches wherein the instructions comprise a plurality of performance programs (see page 1772, second col., Fig. 8 and 3rd, par.), and wherein the at least one processor is configured to execute one of the plurality performance programs (see page 1772, second col., Fig. 8 and 3rd, par.) in response to selection by a patron (see abs., and page 1760, 1st, col., third par.).  

As per claim 8, Bischoff et al., teaches wherein at least one of the performance programs (see page 1772, second col., Fig. 8 and 3rd, par.) comprises one of artificial intelligence and machine learning (see Figs. 6, 8 and 9).  

As per claim 10, Bischoff et al., teaches wherein at least one of the performance programs (see page 1772, second col., Fig. 8 and 3rd, par.) is based, in part, on historical data corresponding to a single patron (see abs., and page 1760, 1st, col., third par.).  

As per claim 11, Bischoff et al., teaches wherein the robotic entertainer is coupled to a pole via a sliding sleeve configured to actuate a position of the entertainer along the pole (having a humanoid coupled to a pole via a sliding sleeve falls under a design choice, thereby having a robot infringing a human behavior does not have any patentable weight).  

As per claim 12, Bischoff et al., teaches wherein the robotic entertainer comprises a plurality of extremities (see Figs. 1, 12 (a)-(d), 13 (a)-(c)), wherein the actuators (see page 1763, col. 1, 1st, par. section D, col. 2, section III., and page 1769, fig. 6, for actuators, which can any of the type as mentioned above) are configured to manipulate each of the plurality of extremities (see Figs. 1, 12 (a)-(d), 13 (a)-(c)).  

As per claim 13, Bischoff et al., teaches wherein the plurality of actuators (see page 1763, col. 1, 1st, par. section D, col. 2, section III., and page 1769, fig. 6, for actuators, which can any of the type as mentioned above) comprises one or more of an electrical actuator (see page 1763, col. 1, 1st, par. section D, col. 2, section III., and page 1769, fig. 6, for actuators, which can any of the type as mentioned above), electro-mechanical actuator (see page 1763, col. 1, 1st, par. section D, col. 2, section III., and page 1769, fig. 6, for actuators, which can any of the type as mentioned above), pneumatic actuator (see page 1763, col. 1, 1st, par. section D, col. 2, section III., and page 1769, fig. 6, for actuators, which can any of the type as mentioned above), and hydraulic actuator (see page 1763, col. 1, 1st, par. section D, col. 2, section III., and page 1769, fig. 6, for actuators, which can any of the type as mentioned above).  

As per claim 14, Bischoff et al., teaches an entertainment booth (see page 1775 Figs. 13 (a)-(c), wherein the podium/platform design can be taken as booth by design choice) comprising: a housing divided into a viewing area and an entertainment area (see Figs. 12 (a)-(d), 13 (a)-(c), as noted above), wherein the viewing area is arranged to receive a user for viewing the entertainment area (see Figs. 12 (a)-(d), 13 (a)-(c), as noted above); a robotic entertainer having a plurality of actuators (see page 1763, col. 1, 1st, par. section D, col. 2, section III., and page 1769, fig. 6, for actuators, which can any of the type as mentioned above) disposed within the entertainment area (see Figs. 12 (a)-(d), 13 (a)-(c), as noted above); and a processing system coupled to the plurality of actuators (see page 1763, col. 1, 1st, par. section D, col. 2, section III., and page 1769, fig. 6, for actuators, which can any of the type as mentioned above) and configured to control the actuators (see page 1763, col. 1, 1st, par. section D, col. 2, section III., and page 1769, fig. 6, for actuators, which can any of the type as mentioned above) so to move the robotic entertainer in accordance with a collection of movements. Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Bischoff et al. into the intended end result, thereby improving the robotic entertainment booth as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 15, Bischoff et al., further comprising a divider positioned between the viewing area and the entertainment area (see Figs. 12 (a)-(d), 13 (a)-(c), as noted above), the divider extending in a planar direction perpendicular to a viewing direction (see page 1775 Fig. 13 (c), meet the above limitations).  

As per claim 16, Bischoff et al., teaches, further comprising a user interface (see page 1777, 1st, col., section VI) comprising one or more controls (see page 1762, Fig. 3 and page 1761, col., 2, second par.) for user interaction by a patron (see abs., and page 1760, 1st, col., third par.).
  
As per claim 17, Bischoff et al., teaches wherein the robotic entertainment system (see Figs. 1, 12 (a)-(d), 13 (a)-(c), page 1760, second col. 5th, par., page 1761, 1st, par. and page 1775, second col. 2nd, par.) is configured to execute one of a plurality performance (see page 1772, second col., Fig. 8 and 3rd, par.) programs in response to selection by the patron (see abs., and page 1760, 1st, col., third par.), wherein each of the plurality of performances (see page 1772, second col., Fig. 8 and 3rd, par.) comprises a collection of movements (see Figs. 12 (a)-(d) and 13 (a)-(c)).  

As per claim 18, Bischoff et al., teaches wherein the robotic entertainer is coupled to a pole via a sliding sleeve configured to actuate a position of the entertainer alone the pole (having a humanoid coupled to a pole via a sliding sleeve falls under a design choice, thereby having a robot infringing a human behavior does not have any patentable weight).  

As per claim 19, Bischoff et al., teaches wherein the robotic entertainer comprises a plurality of extremities (see Figs. 1, 12 (a)-(d), 13 (a)-(c)), wherein the actuators (see page 1763, col. 1, 1st, par. section D, col. 2, section III., and page 1769, fig. 6, for actuators, which can any of the type as mentioned above) are configured to manipulate each of the plurality of extremities (see Figs. 1, 12 (a)-(d), 13 (a)-(c)).  

As per claim 20, Bischoff et al., teaches wherein the plurality of actuators (see page 1763, col. 1, 1st, par. section D, col. 2, section III., and page 1769, fig. 6, for actuators, which can any of the type as mentioned above) comprises one or more of an electrical actuator (see page 1763, col. 1, 1st, par. section D, col. 2, section III., and page 1769, fig. 6, for actuators, which can any of the type as mentioned above), electro-mechanical actuator (see page 1763, col. 1, 1st, par. section D, col. 2, section III., and page 1769, fig. 6, for actuators, which can any of the type as mentioned above), pneumatic actuator (see page 1763, col. 1, 1st, par. section D, col. 2, section III., and page 1769, fig. 6, for actuators, which can any of the type as mentioned above), and hydraulic actuator (see page 1763, col. 1, 1st, par. section D, col. 2, section III., and page 1769, fig. 6, for actuators, which can any of the type as mentioned above).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-6454627 is directed to “A child's portable toy having an audio signal producer is provided with a plurality of pressure switches designating different tones of a fixed interval scale. When one of the pressure switches is depressed, the sound of a corresponding tone is produced through a speaker provided in the toy so that a child may play a melody thereon.”;
US-11103800 is directed to “A toy robot apparatus comprising: an upper portion having a movable head and two arms; a movable lower portion for supporting the upper portion; a microprocessor mounted in the apparatus for storing programs that enable the head, the arms and the lower portion to move; a smart device having a graphical user interface handled remotely from the upper and lower portions by an operator, the smart device enabling the operator to program the microprocessor; multiple cams and cam followers mounted in the upper portion for operating the head, the arms and the upper portion; a first motor mounted in the lower portion for moving the apparatus along a surface; a second motor mounted in the upper portion of the apparatus for receiving operating instructions from the microprocessor, for rotating the multiple cams and for moving the upper portion in a vertical direction without introducing tilt relative to the lower portion; gears mounted in the apparatus for transmitting motion from the second motors; and a mechanism mounted in the apparatus for moving the upper portion relative to the lower portion, wherein the apparatus is enabled to perform dance routines by simultaneously moving along a surface, moving the head, moving the arms and having the upper portion move in a vertical direction, wherein: the upper portion includes a tubular shape, the lower portion includes a tubular shape slightly larger than the upper portion; the upper portion is enabled to slide into the lower portion to shorten the height of the apparatus, wherein the mechanism for moving the upper portion relative to the lower portion includes a first platform mounted to the lower portion and a second platform mounted to the upper portion, and only two pivotal links between the upper and lower platforms where the two pivotal links transmit motion between one of the cam followers and the second platform, one end of each of the first and the second pivotal links being pivotally mounted to the second platform, another end of the second link is pivotally mounted to the first link, the other end of the first link is slidably mounted to the first platform and the cam follower is slidably mounted to the second link; and a smart device having a first region with a first section illustrating input dance step icons and a second section illustrating input arm movement icons, and a second region with a sequence of icon receiving blocks for receiving icons dragged to the blocks by the operator, wherein the smart device displays a pattern of indicia in the second region setting forth a path to be followed by the toy robot.”;
US-10694097 is directed to “A Robotic Photo booth is described to facilitate automated photography vending machine operating in commercial and public settings, such as venues, event and family centers, shopping malls. The Robotic Photo booth uses sensor data to analyze the environment in real time, find human subjects, physically aim a photographic camera, decide the timing of the shot and produce visual art that people consider desirable. The behavior of the Robotic Photo booth is controlled by the software running on a Control Unit, which allows a completely autonomous, hands-free, zero-instruction workflow to attract and photograph human subjects of all backgrounds, age groups and ability levels. As such, it is a significant improvement over existing solutions (traditional photo booths) that require explicit human input (e.g. using a touch screen, physically moving the booth) to accomplish the same goal.”;
US-20180148944 is directed to “The present subject matter describes a glory hole booth that comprises a chamber large enough to fit inside at least one adult human being, the chamber having a plurality of holes on at least one side-wall. The holes are for inserting a human body parts. The glory hole booth also has at least one set of lights fitted on an outer surface of side-walls of the chamber, preferably on the side-walls having the plurality of holes, wherein the set of lights is controllable by a control module.”;
US-20090098796 is directed to “A human figure toy comprising: a storage unit storing a plurality of media files for providing audio questions and alternative answer options for each of the audio questions; two pressure sensors, each of the two pressure sensors associated with one of the alternative answer options respectively; a head portion with an aperture formed thereon comprising a light conductive portion for guiding light; a light source placed within the head portion; a reversible motor secured within the head portion; a nose assembly driven by the reversible motor extending through the aperture; and a processor for controlling the light source to emit light to prompt the user to respond to each of the audio questions, and for controlling the reversible motor to rotate in response to signal from one of the two pressure sensors, driving the nose assembly to move forward or move backward.”;
US-20080020673 is directed to “A toilet paper roll cover that appears like a doll with a dress, comprising: a hollow cylinder having an open bottom and a conical upper section; a human figurine portion removably attached to the top of the conical upper section, comprising a torso, arms, and a head; a plurality of first portions of hook and loop fasteners attached to the outer surface of the hollow cylinder; a plurality of ribbons loops; and a plurality of second portions of hook and loop fasteners connected to respective ones of said ribbon loops, for removably attaching one of the ribbon loops to the first portions of hook and loop fasteners.”;
US-20060286895 is directed to “A doll comprising: a body; an internal speech mechanism that plays a first emotional speech phrase upon the activation of a switch at a first location within said body and a second emotional speech phrase at a second location within said body.”;
US-20040236469 is directed to “A robot apparatus capable of offering significantly improved safety and a control method thereof. In a movable robot apparatus and its control method, a safety level status is detected and the safety level of the detected safety level status is detected as well. Then a control process is performed so as to make the robot apparatus take prescribed countermeasures according to the detected safety level status and the safety level of the safety level status. In addition, in a movable robot apparatus and its control method, a safety level status detecting means for detecting a safety level status and a control means for performing a control process so as to implement prescribed countermeasures depending on the position of the safety level status detected by the safety level status detecting means are provided. Further, in a robot apparatus and its control method, a safety level involving an object and movable parts is detected when the object is detected, and the movable parts are moved so as to mitigate or avoid the danger based on the detected safety level and a determined action.”;
Shibata, is directed to “An overview of human interactive robots for psychological enrichment”;
Ishida et al., is directed to “Motion entertainment by a small humanoid robot based on OPEN-R”;
Makimoto et al., is directed to “Chip technologies for Entertainment Robots - present and future.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    275
    275
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B